Citation Nr: 0210734	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1968 
to March 1972.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2001, it was remanded to the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board and is now ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to service connection.  The veteran 
filed an initial claim in January 1998.  The RO responded to 
that application by requesting further details regarding his 
claim, and has continued to request additional information on 
an ongoing basis.  The veteran has provided information in 
response to those inquiries.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  He was 
advised of the type of evidence lacking to demonstrate 
entitlement to service connection for post-traumatic stress 
disorder in the August 1998 rating decision; the September 
1999 statement of the case; the May 2001 remand from the 
Board; the October 1998 supplemental statement of the case; 
the April 1999 remand from the Board; a July 2001 letter 
explaining the VCAA and the need for specific information for 
purpose of stressor verification, and the May 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records identified by the 
veteran.  The RO also obtained copies of the veteran's 
military personnel records.  The RO also made appropriate 
inquiries to the Department of the Navy, United States Marine 
Corps Personnel Management Support Branch (MMSB) for 
information that might corroborate the veteran's alleged 
stressors.  It is significant to note that the veteran did 
not respond to the July 2001 letter from the RO that had 
advised him of the VCAA and requested from him specific 
information regarding his alleged stressors.   "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The July 2001 RO letter also advised 
the veteran that the RO would obtain evidence he identified, 
if he provided consent for VA to do so.  It does not appear 
that there are any additional pertinent information or 
treatment records to be requested or obtained.

Additionally, the veteran was afforded a pertinent VA 
examination for compensation purposes in June 1998.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulation do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  

II.  Factual Background

The veteran's service records, including his DD Form 214 and 
NAVMC 118, indicate that he served with the U.S. Marine Corps 
from April 1968 to March 1972, including 5 months and 23 days 
of foreign and/or sea service.  During this tour, the 
veteran's principal duty was as an Aviation Structural 
Mechanic.  He received the National Defense Service Medal and 
the Rifle Marksman Badge.  There is no record of medals or 
awards associated with combat.  

The veteran's service medical records note the treatment of 
the veteran in November 1968 and January 1971 for what was 
diagnosed as passive dependent personality.  Separation 
examination in March 1972, produced normal findings upon 
psychiatric evaluation.  Service personnel records also 
document that the veteran was convicted of numerous offenses 
including absence without leave on several occasions.  In 
January 1971, the veteran pled guilty to and was convicted of 
unauthorized absence for a period of 53 days and of 
possession of Lysergic Acid Diethylamide (LSD).  

Post-service VA medical records document that the veteran 
underwent VA examination for compensation purposes in April 
1982.  The veteran reported depression and increased drinking 
related to his period of service.  He admitted to drinking 4 
or 5 cases of beer per week and 2 to 3 quarts of bourbon.  He 
was unable to associate any particular stressful event in 
service as causative.  Following examination, the diagnoses 
were dysthymic disorder and alcohol abuse.  

The veteran filed the current claim for service connection 
for post-traumatic stress disorder in January 1998.  He 
alleged that the stressful circumstances in service leading 
to his psychiatric disorder included a combat assignment as a 
door gunner during a combat campaign or operation related to 
the Vietnam war.  He could not remember the dates of the 
campaign and could not recall the geographic location, but 
speculated that it was either Cambodia, Laos, or Thailand.  

The veteran further related as a stressor an incident that he 
stated had occurred on September 6, 1970 in Oahu, Hawaii, 
when he was awakened from his "bunk by 3 or 4 drunks, taken 
from bed and beaten, given a G.I. shower, and forced to run 
naked around the buildings."  He stated that when he 
reported the incident, the officer on duty refused to file a 
report.  He also cited as a stressor having been kept in the 
service when he felt that he should have been discharged in 
1968.  

The veteran was seen on January 6, 1998 at the VA mental 
health clinic on self-referral for complaints of chronic pain 
and depression.  He admitted to smoking marijuana on a 
regular basis and drinking a bottle of brandy and 1/2 case of 
beer a week.  He attributed most of his problems to post-
traumatic stress disorder.  He was referred to the post-
traumatic stress disorder evaluation team.  

The veteran was seen on January 14, 1998 at the VA mental 
health clinic complaining of depressed mood, feelings of 
anger, poor sleep, and what he called post-traumatic stress 
disorder.  He stated that he had the problem all his life.  
When asked about the substances that he abused, the veteran 
replied that "marijuana and alcohol are a symptom of my 
problems not the cause."  He admitted using marijuana 
several times a day on a daily basis since his late teens 
when he was in the military.  In terms of military history, 
the veteran stated that he had a nervous breakdown at age 18, 
and deserted in August 1970.  He stated that he experienced 5 
months of active combat where he was a door gunner in a Huey 
helicopter.  He stated that this took place "out of 
country" but he did not know where.  Following examination, 
the diagnoses on Axis I were substance-induced mood disorder 
versus major depressive disorder, alcohol dependence, 
marijuana dependence; and rule out post-traumatic stress 
disorder.  

The veteran was seen January 16, 1998 at the VA mental health 
center.  The veteran was noted to smoke 4 to 5 marijuana 
joints daily, and drink 3 or more beers, and 3 pots of brewed 
coffee daily.  Following examination, the assessment was 
post-traumatic stress disorder, chronic; marijuana and 
cannabis dependence; and dysthymic disorder.  

The veteran was seen February 4, 1998 at the VA mental health 
center.  The veteran admitted to 8 to 10 marijuana joints 
daily.  Following examination, the assessment was symptoms of 
depression, anxiety, sleep problems, and post-traumatic 
stress complicated with an extensive history and daily use of 
THC.  

VA mental health clinic examinations by two separate 
physicians in March 1998 yielded diagnoses that included 
post-traumatic stress disorder.  

In June 1998, the veteran underwent a VA psychiatric 
examination and social and industrial survey for the specific 
purpose of determining whether he had post-traumatic stress 
disorder that was caused by his military service.  The 
psychiatric examiner reviewed the veteran's claims file and 
social and industrial survey.  The veteran's reported history 
included having been beaten up by three drunken marines after 
which he went AWOL, and having been on covert missions to 
either Cambodia or Laos for three months.  He reported having 
been a door gunner on a helicopter flying night missions on 
five or six occasions.  He noted that there was no 
documentation of the missions, but the veteran described 
several life-threatening situations associated with the 
missions.  Following examination, the examiner noted that the 
veteran did not meet the DSM-IV criteria for post-traumatic 
stress disorder.  The examiner explained that much of the 
veteran's drug abuse and behavioral problems, including his 
AWOLs, occurred prior to the alleged combat and other alleged 
stressors.  The examiner noted that the veteran continued to 
abuse alcohol and marijuana on a daily basis, and had 
previously abused LSD, but had not done so for two years.  
The diagnoses on Axis I were alcohol dependence and cannabis 
dependence.  The diagnosis on Axis II was mixed personality 
disorder with antisocial, dependent and avoidant traits.  

In July 1998, the veteran submitted a statement in response 
to the request for information that could be used to verify 
the alleged September 1970 personal assault that he claimed 
was one of the stressors that led to his post-traumatic 
stress disorder.  The veteran sited his request for a 
transfer in service, his numerous AWOLs, the change in his 
performance evaluations, his hospitalizations, numerous 
arrests, and considerable drug abuse as evidence of having 
been assaulted in service.  He stated that he did not 
remember the exact date of the personal assault, nor the 
names of any of the individuals involved, including the 
assailants and those sergeants and officers in a supervisory 
capacity.  

In November 1998, the veteran appeared at a hearing before a 
hearing officer at the RO.  He testified as to the personal 
assault in service and as to the covert combat role that he 
had in service as a door gunner in an unknown country during 
an unknown period of time during the Vietnam war.  

Pursuant to the Board's May 2001 remand, the RO directed a 
letter to the veteran in July 2001, requesting from him 
specific information regarding his alleged stressors.  The 
veteran did not respond to the July 2001 letter.  

Pursuant the remand, the RO also directed a letter to MMSB in 
July 2001, requesting a determination as to whether the 
veteran had any combat service, or whether he was ever 
stationed in Southwest Asia.  

In August 2001, MMSB responded to the RO's July 2001 letter, 
stating that the information contained in the veteran's claim 
was insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf.  MMSB also stated that the 
records that were provided did not show that the veteran had 
served in a combat zone in Southwest Asia.  

III. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2001) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the National 
Defense Service Medal he did not receive any other medal or 
indication of participation in combat such as the Combat 
Infantry Badge, Purple Heart, or "V" devices.  Without such 
accompanying medals or devices, the National Defense Service 
Medal is not conclusive evidence of combat.  See M21-1, Part 
VI, paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors the covert combat role that he allegedly had in 
service as a door gunner in an unknown country during an 
unknown period of time during the Vietnam war.  While these 
alleged events are arguably related to combat, his assertions 
alone are not sufficient, by themselves, to establish that 
these things occurred or that he is a veteran of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, the MMSB was unable to verify any claimed 
stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by the MMSB for further 
research.  The Board does not find the request to the MMSB 
for information as to the veteran's presence in Southwest 
Asia, rather than Southeast Asia, to require further action, 
as the response received from MMSB merely noted that the 
records VA provided did not show the veteran served in a 
combat zone in Southwest Asia.  It is not reasonably in 
dispute that the records in VA's possession also do not show 
the veteran served in a combat zone in Southeast Asia either.  
It is also significant that the veteran failed to respond to 
the RO's July 2001 request for more specific information 
regarding his alleged stressors.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the Court has stated, neither the appellant's testimony or 
after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of 
an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other 
words, neither the veteran's written and oral statements nor 
the medical opinions of post-traumatic stress disorder based 
on the veteran's history establish the actual occurrence of 
an in-service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
contradictory and overblown, and therefore lacking in 
credibility.  He has asserted that he was chosen for covert 
missions during service, but the evidence reveals that he had 
considerable personal problems almost immediately upon 
entering service that continued throughout that service.  
These problems were associated with absence without leave, 
insubordination, and drug abuse.  One must legitimately 
question why someone with such documented personal problems 
would be chosen for a covert operation during wartime.  
Secondly, it is inconceivable that one would participate in 
such endeavors and not know the names of any fellow 
participants, the general location of the operation, or the 
time it occurred.  The veteran is found to be an unreliable 
historian.  Given the unreliability of the veteran's accounts 
and the lack of any supportive documentation of the 
occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.

The Board recognizes, however, that one of the incidents in 
service offered by the veteran as a stressor is non-combat 
related and concerns an assault that he allegedly sustained 
at the hands of three "drunken marines."  Once again, the 
veteran could not remember the name of any of the 
participants, nor could he remember exactly when it happened, 
nor who his sergeant or commanding officer were at the time.  
There is no record of the veteran receiving treatment for 
injuries at the time that he thought the alleged incident 
occurred.  There is a record of him having reported an 
assault on New Years day, January 1, 1969, but this record is 
inconsistent with the veteran's current story.  The veteran 
was reportedly drunk at the time of the New Years day medical 
treatment and had no idea of the place, time, or persons 
assaulting him the night before.  Once again, the veteran is 
found to be an unreliable historian.  Any personal 
corroboration that he offers, without outside corroboration, 
is highly unreliable.  It is significant to note that the VA 
examiner who examined the veteran in June 1998 for the 
express purpose of determining whether the veteran had post-
traumatic stress disorder related to service, specifically 
pointed out that the veteran manifested considerable personal 
problems long before any of the stressors that he alleged 
could have occurred.  

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. § 3.102 (2001).

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

